CUSIP No. 35353C102 SCHEDULE 13D Page 1 of 12 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) FRANKLIN FINANCIAL CORPORATION (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) 35353C102 (CUSIP Number) Warren A. Mackey 565 Fifth Avenue, 22d Floor New York, New York 10017 Telephone: (212) 370-9032 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 23, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 35353C102 SCHEDULE 13D Page 2 of 12 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Homestead Partners LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 0 8. Shared Voting Power: 360,963 9. Sole Dispositive Power: 0 10. Shared Dispositive Power: 360,963 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 360,963 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13. Percent of Class Represented by Amount in Row (11): 2.5% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 35353C102 SCHEDULE 13D Page 3 of 12 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Homestead Odyssey Partners LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 0 8. Shared Voting Power: 476,569 9. Sole Dispositive Power: 0 10. Shared Dispositive Power: 476,569 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 476,569 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13. Percent of Class Represented by Amount in Row (11): 3.3% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 35353C102 SCHEDULE 13D Page 4 of 12 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Arles Partners LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization: New York Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 0 8. Shared Voting Power: 130,420 9. Sole Dispositive Power: 0 10. Shared Dispositive Power: 130,420 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 130,420 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13. Percent of Class Represented by Amount in Row (11): 0.9% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 35353C102 SCHEDULE 13D Page 5 of 12 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Arles Advisors Inc 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) 3. SEC Use Only 4. Source of Funds (See Instructions) n/a 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization: New York Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 0 8. Shared Voting Power: 967,952 9. Sole Dispositive Power: 0 10. Shared Dispositive Power: 967,952 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 967,952 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13. Percent of Class Represented by Amount in Row (11): 6.7% 14. Type of Reporting Person (See Instructions) CO CUSIP No. 35353C102 SCHEDULE 13D Page 6 of 12 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Warren A. Mackey 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 33,691 8. Shared Voting Power: 967,952 9. Sole Dispositive Power: 33,691 10. Shared Dispositive Power: 967,952 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,001,643 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] 13. Percent of Class Represented by Amount in Row (11): 7.0% 14. Type of Reporting Person (See Instructions) IN CUSIP No. 35353C102 SCHEDULE 13D Page 7 of 12 Item 1.Security and Issuer This Schedule 13D relates to the common stock (“Shares”), $0.01 par value per share, of Franklin Financial Corporation (the “Issuer”), a Virginia corporation. The address of the principal executive offices of the Issuer is 4501 Cox Road, Glen Allen, Virginia 23060. Item 2.Identity and Background (a) This Schedule 13D is being filed jointly by the parties identified below. All the filers of this Schedule 13D are collectively referred to as the “Reporting Group.” Homestead Partners LP (“Homestead Partners”), a Delaware limited partnership; Homestead Odyssey Partners LP (“Homestead Odyssey Partners”), a Delaware limited partnership; Arles Partners LP (“Arles Partners”), a New York limited partnership; Arles Advisors Inc (“Arles Advisors”), a New York corporation; and Warren A. Mackey, as an individual. Arles Advisors is the general partner of Homestead Partners, Homestead Odyssey Partners and Arles Partners. The sole shareholder, director and executive officer of Arles Advisors is Warren A. Mackey. By virtue of his position with Arles Advisors, Mr. Mackey has the sole investment discretion and voting authority with respect to the Issuer’s Shares owned by Homestead Partners, Homestead Odyssey Partners and Arles Partners. Mr. Mackey individually has the sole investment discretion and voting authority for himself. Accordingly, the Reporting Group is hereby filing a joint Schedule 13D. (b) The principal business address of the Reporting Group is 565 Fifth Avenue, 22d Floor, New York, New York 10017. (c) The principal business of Homestead Partners, Homestead Odyssey Partners and Arles Partners is investing in securities. The principal business of Arles Advisors is acting as the general partner of Homestead Partners, Homestead Odyssey Partners and Arles Partners. The principal occupation of Mr. Mackey is investing in securities. (d) During the past five years, no member of the Reporting Group has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, no member of the Reporting Group has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and, as a result of such proceeding, was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f) Warren A. Mackey is a citizen of the United States of America. CUSIP No. 35353C102 SCHEDULE 13D Page 8 of 12 Item 3.Source and Amount of Funds or Other Consideration In the aggregate, the Reporting Group owns 1,001,643 Shares acquired at an aggregate cost of $11,827,639, including brokerage commissions. The Shares acquired by the Reporting Group were purchased with funds provided from working capital and, with regard to the Shares purchased by Warren A. Mackey, from his personal funds. All or part of the Shares owned by members of the Reporting Group may from time to time be pledged with J.P. Morgan Clearing Corporation or other banking institutions or brokerage firms as collateral for loans made by such entities to members of the Reporting Group. Such loans, if any, generally bear interest at a rate based on the federal funds rate plus a margin. Such indebtedness, if any, may be refinanced with other banking institutions or brokerage firms. Item 4.Purpose of Transaction The Reporting Group purchased the Shares based on the Reporting Group’s belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity. Depending upon overall market conditions, other investment opportunities available to the Reporting Group and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Group, jointly or individually, may increase or decrease their position in the Issuer through the purchase or sale of Shares in the open market or in private transactions or otherwise on such terms and at such times as the Reporting Group may deem advisable. The Reporting Group intends to review its investment in the Issuer on a continuing basis, engage in discussions with senior management and the board of directors of the Issuer and work with the Issuer to enhance shareholder value.
